Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 1 of 21 PageID 1794




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CHRISTOPHER MCVEY,

               Plaintiff,

 v.                                                  Case No. 8:18-cv-2304-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                            /

                                          ORDER

        Plaintiff seeks judicial review of the denial of his claims for disability insurance

 benefits (“DIB”) and Supplemental Security Income (“SSI”). As the Administrative Law

 Judge’s (“ALJ’s”) decision was not based on substantial evidence and failed to employ

 proper legal standards, the Commissioner’s decision is reversed and remanded.

        I.     Procedural Background

        Plaintiff applied for DIB on May 15, 2011, and for SSI on September 28, 2011 (Tr.

 183–86, 210–16, 217–22, 233). The Commissioner denied Plaintiff’s claims both initially

 and upon reconsideration (Tr. 110–13, 128–30). Per Plaintiff’s request, the ALJ held a

 hearing at which Plaintiff appeared and testified (Tr. 77–109, 657–89). Following the

 hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled and thus

 denied Plaintiff’s claims for benefits (Tr. 41–59, 574–92). Plaintiff later requested review

 from the Appeals Council, which the Appeals Council denied (Tr. 1–6). Plaintiff appealed

 to the Middle District of Florida, Case No. 8:15-cv-829-T-JSS, which resulted in a reversal
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 2 of 21 PageID 1795




 and remand (Tr. 631–50). The Appeals Council vacated the ALJ’s first decision based on

 the court’s remand order. Plaintiff then filed a subsequent application for benefits, which

 the Appeals Council ordered consolidated with the original remanded claim (Tr. 564–69,

 651–56). The ALJ held a second hearing on December 13, 2017 (Tr. 514–63). On May

 16, 2018, the ALJ entered another unfavorable decision (Tr. 477–513). Plaintiff did not

 file exceptions with the Appeals Council, and the ALJ’s decision became the final decision

 of the Commissioner (Tr. 477–79). Plaintiff timely filed a complaint with this Court (Doc.

 1). The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff, who was born in 1966, claimed disability beginning January 30, 2008 (Tr.

 480). He is a high school graduate with past relevant work experience as a store laborer,

 hand packager, and stock supervisor (Tr. 501). Plaintiff alleges disability due to bipolar

 disorder, obsessive-compulsive disorder (“OCD”), neuropathy, learning disorders, panic

 and anxiety, and post-traumatic stress disorder (“PTSD”) (Tr. 131).

        In rendering her second administrative decision (the decision at issue in this

 appeal), the ALJ concluded that Plaintiff met the insured status requirements through

 June 30, 2013 1 and had not engaged in substantial gainful activity since January 30, 2008,

 his alleged onset date (Tr. 483). After conducting a second hearing and reviewing the

 evidence of record, the ALJ determined Plaintiff had these severe impairments: mild

 degenerative disc disease; mild chronic obstructive pulmonary disease; affective disorders,


 1
  This date is important for DIB purposes because Plaintiff must establish disability on or
 before his date of last insured to receive DIB benefits. There is no such requirement for
 SSI.


                                             2
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 3 of 21 PageID 1796




 including bipolar disorder and depression; anxiety disorders, including generalized

 anxiety and panic disorders; personality disorders, including avoidant and OCD; and

 PTSD (Tr. 483). Despite these severe impairments, the ALJ determined Plaintiff did not

 have an impairment or combination of impairments that met or medically equaled one of

 the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 483). The ALJ

 then concluded that Plaintiff retained the residual functional capacity (“RFC”) to perform

 medium work with these relevant limitations: 2

        He can understand, carry out, and remember simple instructions in two-
        hour increments sufficiently enough to complete an eight-hour
        workday. The claimant cannot perform work requiring a specific
        production rate, such as work performed on an assembly line. He can
        tolerate occasional changes in the work setting and occasional
        interaction with coworkers, supervisors, and the general public. The
        claimant would be off-task no more than five percent of the workday.

  (Tr. 485).

        In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

 complaints and determined that, although the evidence established underlying

 impairments that reasonably could be expected to produce the symptoms, Plaintiff’s

 statements as to the intensity, persistence, and limiting effects of the alleged symptoms

 were not entirely consistent with the medical evidence and other evidence (Tr. 487).

 Considering Plaintiff’s impairments and the assessment of a vocational expert (“VE”),

 however, the ALJ determined Plaintiff could not perform his past work (Tr. 501). Given

 Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other jobs


 2
   Plaintiff’s arguments on appeal pertain to the ALJ’s evaluation of his mental
 impairments only; he does not challenge the ALJ’s finding that Plaintiff maintains the
 physical RFC for medium work.


                                             3
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 4 of 21 PageID 1797




 existing in significant numbers in the national economy, such as a hospital cleaner,

 automobile detailer, and a housekeeper (Tr. 502). Based on Plaintiff’s age, education,

 work experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled

 (Tr. 502–03).

        III.     Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he must be unable

 to engage in any substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death, or which has

 lasted or can be expected to last for a continuous period of not less than twelve months.

 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an

 impairment that results from anatomical, physiological, or psychological abnormalities,

 which are demonstrable by medically acceptable clinical and laboratory diagnostic

 techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration (“SSA”), to regularize the adjudicative

 process, promulgated the detailed regulations in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential

 review, further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

 process, the ALJ must determine, in sequence: whether the claimant is currently engaged

 in substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

 significantly limits his ability to perform work-related functions; whether the severe

 impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P,



                                              4
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 5 of 21 PageID 1798




 Appendix 1; and whether the claimant can perform his past relevant work. If the claimant

 cannot perform the tasks required of his prior work, step five of the evaluation requires

 the ALJ to decide whether the claimant can do other work in the national economy

 because of his age, education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a).

 A claimant is entitled to benefits only if unable to perform other work. Bowen v. Yuckert,

 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996). While the Court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the Court may not re-weigh the

 evidence or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that she has conducted the proper

 legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. Review is thus limited to



                                               5
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 6 of 21 PageID 1799




 determining whether the findings of the Commissioner are supported by substantial

 evidence and whether the correct legal standards were applied. 42 U.S.C. § 405(g); Wilson

 v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.     Analysis

        Plaintiff was 42 years old on his onset date in January 2008. He has a history of

 mental illness dating to the tenth grade. His treating and non-treating sources agree that

 Plaintiff suffers from bipolar disorder, depression, and anxiety (among other mental

 impairments) and has abused alcohol and benzodiazepines on and off since high school.

 He has attempted suicide multiple times, been Baker Act-ed at least twice, and numerous

 treatment providers have observed that his arms and torso are laced with scars from self-

 mutilation. His housing situation reflects his instability: for about a year during the

 relevant time period, Plaintiff lived in a tent in his friend’s backyard after a fight with his

 roommate (Tr. 533). In the main, Plaintiff’s treatment notes and testimony speak to the

 episodic nature of chronic mental impairments – he had bad periods followed by relatively

 symptom-free intervals.

        In this appeal, Plaintiff makes two arguments: (1) the ALJ erred in assessing the

 medical opinions of examining psychologists Claudia Ressel-Hodan, Psy.D. and Michael

 Eastridge, Ph.D.; and (2) the ALJ erred in assessing Plaintiff’s RFC. The Commissioner

 responds that the ALJ’s decision is supported by substantial evidence. Overall, the ALJ

 failed to apply the correct legal standards and the ALJ’s decision is not supported by

 substantial evidence.




                                               6
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 7 of 21 PageID 1800




        A. Weight Accorded to Doctors

        In evaluating an individual’s disability claim, an ALJ “must consider all medical

 opinions in a claimant’s case record, together with other relevant evidence.” McClurkin v.

 Soc. Sec. Admin., 625 F. App’x 960, 962 (11th Cir. 2015) 3 (citing 20 C.F.R. § 404.1527(b)). 4

 An ALJ has wide latitude to evaluate the weight of the evidence, but there is “no rigid

 requirement that the ALJ specifically refer to every piece of evidence in his decision.”

 Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005). Instead, the ALJ’s decision must

 reflect that she has considered the medical evidence as a whole and that substantial

 evidence supports her conclusions. Id. (citing Foote v. Chater, 67 F.3d 1553, 1558 (11th

 Cir. 1995)).

        Under the regulations, the opinions of examining physicians are generally given

 more weight than non-examining physicians, treating more than non-treating physicians,

 and specialists more than non-specialist physicians. See 20 C.F.R. §§ 404.1527(c)(1)-(5),

 416.927(c)(1)-(5).   A court must give a treating physician’s opinions substantial or

 considerable weight unless “good cause” is shown to the contrary. Lewis v. Callahan, 125

 F.3d 1436, 1440 (11th Cir. 1997). This rule – the “treating physician rule” – reflects the

 regulations, which recognize that treating physicians “are likely to be the medical

 professionals most likely to provide a detailed, longitudinal picture of . . . medical


 3
   Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered
 binding precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
 4
   These regulations were amended effective March 27, 2017, after Plaintiff filed his
 applications. See 20 C.F.R. § 404.1520c. The amendments do not apply to Plaintiff’s
 claim.



                                               7
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 8 of 21 PageID 1801




 impairment.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). But the opinion of a one-time

 examining doctor merits no such deference. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

 1160 (11th Cir. 2004) (citing McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987)).

        When a physician offers a statement reflecting judgments about the nature and

 severity of a claimant’s impairments, that statement is considered a medical opinion.

 When weighing medical opinions, the ALJ must consider various factors, including: (1)

 the length of the treatment relationship and frequency of examination; (2) the nature and

 extent of the treatment relationship; (3) how much relevant evidence supports the opinion;

 (4) how consistent the opinion is with the record; and (5) whether the physician is a

 specialist making opinions about an area within his specialty.               20 C.F.R. §§

 404.1527(c)(2)–(6), 416.927(c)(2)-(6); see Davis v. Comm’r of Soc. Sec., 449 F. App’x. 828,

 832 (11th Cir. 2011) (“these factors apply to both examining and [non-examining]

 doctors”).

        In the Eleventh Circuit, the ALJ must state with particularity the weight she assigns

 to a medical opinion and why. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79

 (11th Cir. 2011). This “explanation requirement applies equally to the opinions of treating

 physicians and non-treating physicians.” McClurkin, 625 F. App’x at 962. Otherwise, “it

 is impossible for a reviewing court to determine whether the ultimate decision on the

 merits of the claim is rational and supported by substantial evidence.” Winschel, 631 F.3d

 at 1179 (quoting Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)).




                                              8
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 9 of 21 PageID 1802




                  1. Dr. Ressel-Hodan

        Dr. Ressel-Hodan examined Plaintiff at the behest of the Division of Vocational

 Rehabilitation for the State of Florida (“DVR”) on June 19, 2008 (Tr. 298–302). Although

 the examination occurred six months after Plaintiff’s alleged onset date, it is the first

 medical opinion of record during the relevant time period. Dr. Ressel-Hodan conducted

 a clinical interview and a mental status examination and administered nine standard

 psychological tests (Tr. 298). Plaintiff told Dr. Ressel-Hodan about his very low energy

 levels and his self-described “irrational thoughts” (Tr. 299). He was often sad but also had

 episodes when his mind raced so much he could not sleep. He ruminated about death and

 dying, especially at night, and these thoughts triggered panic attacks, heart palpitations,

 shortness of breath, and dizziness (Id.). He denied hallucinations and delusions. He was

 afraid to leave the house and had flashbacks to being bullied in high school for being gay

 (Tr. 299-300).

        Dr. Ressel-Hodan opined, “[b]ased upon the results of all information obtained in

 this evaluation . . . [Plaintiff] presents as a dually diagnosed individual. He suffers from a

 long history of bipolar mood swings, panic attack[s], posttraumatic stress disorder, a social

 phobia, as well as a history of alcohol dependence” (Tr. 301). 5 She continued: “There are

 no indications of psychotic symptoms. Underlying personality characteristics are mainly

 attributed to avoidant tendencies” (Id.). Plaintiff was “basically a bundle of nerves” with

 “underlying feelings of inadequacy, insecurity, and inferiority that motivate much of his



 5
  A dually diagnosed individual is someone with a drug or alcohol addiction and some
 form of mental illness.


                                               9
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 10 of 21 PageID 1803




  avoidant behaviors” (Tr. 300). Dr. Ressel-Hodan’s “impressions of [Plaintiff] from the

  interview” followed the results of the personality tests Plaintiff took as part of the

  examination (Tr. 300).

         In the final section of Dr. Ressel-Hodan’s report, titled “Implications for

  Vocational Planning” (Tr. 301-02), the psychologist emphasized Plaintiff’s “functional

  deficits related to his emotional instability” and the fragility of Plaintiff’s sobriety (he had

  stopped drinking a month earlier) (Tr. 301). “He will be at risk for relapse unless he

  receives a lot of support in his attempt at abstinence. He should involve himself regularly

  in AA,” an activity that Dr. Ressel-Hodan worried would seem to Plaintiff “too stressful

  and overwhelming because of his personality style” (Id.). Plaintiff “may have some

  difficulties adjusting to the pressure of being in a group setting where he will feel a need

  to speak” (Tr. 300-01). Dr. Ressel-Hodan recommended Plaintiff seek psychiatric care

  “to help develop a regime of medication to stabilize him emotionally” with the hope of

  avoiding relapse (Id.).

         Although the ALJ does not state the weight she assigned to Dr. Ressel-Hodan’s

  opinion, she clearly discounted it. After summarizing Dr. Ressel-Hodan’s examination,

  the ALJ pointed out it was Plaintiff’s only mental health treatment in 2008 and most of

  2009. According to the ALJ, the psychologist “relied, in large part, on statements from

  the claimant” and her report yielded “equivocal signs/findings on examination” (Tr. 488).

  The ALJ decided to “provide[ ] some accommodation herein to account for certain aspects

  of this opinion” but found that Plaintiff “had not shown, however, that he would have

  difficulties in a group setting, as the weight of the collateral evidence does not show such



                                                10
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 11 of 21 PageID 1804




  a limitation” (Id.). The ALJ fashioned an RFC that included occasional interaction with

  coworkers and the general public, occasional changes in a work setting, and off-task time

  of five percent (Tr. 485).

         The ALJ erred in weighing Dr. Ressel-Hodan’s opinion for several reasons. Most

  problematic is that the ALJ discounted the opinion for relying on Plaintiff’s subjective

  symptoms, yet she overlooked that the psychologist administered personality tests that

  yielded results consistent with Plaintiff’s clinical interview and mental status

  examination. 6 The ALJ inconsistently applied this “subjective symptoms” rationale

  throughout her opinion. For example, she assigned “some weight” to the March 2012

  consultative examination conducted by Linda Appenfeldt, Ph.D. (Tr. 432-35).               Dr.

  Appenfeldt opined that Plaintiff was “able to perform work-related mental activities

  involving understanding, memory, sustained concentration and persistence, social

  interaction, and adaptation” (Tr. 435). The ALJ weighed this examining psychologist’s

  report more than the others, ostensibly because it was based on objective testing: “Dr.

  Appenfeldt’s mental status examination arguably represents the most comprehensive,

  objective evaluation in the record to this date, as it does not heavily rely on the claimant’s

  subjective reports.   Instead, the examination includes various measures utilized to

  determine functioning[.]” (Tr. 492). A closer look reveals that, while Dr. Appenfeldt

  asked Plaintiff to perform basic tasks like spelling “world” backward and forward, her



  6 Although the ALJ found that Dr. Ressel-Hodan’s examination “yielded equivocal signs”
  (Tr. 488), she did not identify these equivocal findings or explain what she means by this.
  Similarly, the ALJ stated she “has provided some accommodations herein to account for
  certain aspects of this opinion” (Tr. 499) but did not clarify which aspects and why.


                                               11
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 12 of 21 PageID 1805




  report also drew from Plaintiff’s reported symptoms as well (Tr. 433). Interestingly, Dr.

  Appenfeldt’s objective testing appears less rigorous than that performed by Drs. Ressel-

  Hodan.

         In any event, a “psychological assessment is by necessity based on the patient’s

  report of symptoms and responses to questioning” and “it’s illogical to dismiss the

  professional opinion of an examining psychiatrist or psychologist simply because that

  opinion draws from the claimant’s reported symptoms.” Roundtree v. Saul, No. 8:18-cv-

  1524-T-SPF, 2019 WL 4668174, at * 4 (M.D. Fla. Sept. 25, 2019) (quoting Aurand v.

  Colvin, 654 F. App’x 831, 837 (7th Cir. 2016)). A mind cannot be x-rayed, and “there is

  no blood test for bipolar disorder.” Aurand, 654 F. App’x at 837 and n.4.

         The ALJ stated she relied primarily on Plaintiff’s treatment records in fashioning

  Plaintiff’s RFC; as discussed in the next section, these records are not inconsistent with

  Dr. Ressel-Hodan’s conclusions. Dr. Ressel-Hodan was not a treating source; her opinion

  was not entitled to great weight. See 20 C.F.R. §§ 404.1502, 416.902. But an ALJ may

  not arbitrarily reject or ignore uncontroverted medical evidence. See McCruter v. Bowen,

  791 F.2d 1544, 1548 (11th Cir. 1986) (administrative review must be of the entire record;

  ALJ cannot point to evidence that supports the decision but disregard other contrary

  evidence). Here, the ALJ’s reasons for discounting Dr. Ressel-Hodan’s opinion lack

  substantial support. As discussed below, this error is not harmless – it pervades the ALJ’s

  RFC analysis and undermines the Court’s ability to evaluate the ALJ’s ultimate decision.




                                              12
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 13 of 21 PageID 1806




                2. Dr. Eastridge

         This segues into a discussion of the ALJ’s decision to discount Dr. Eastridge’s

  opinions, which is similarly flawed. Dr. Eastridge – like Dr. Ressel-Hodan – was an

  examining psychologist.      He examined Plaintiff in March 2011 (Tr. 303–08) and

  September 2016 (Tr. 1473–78). In March 2011, Plaintiff told Dr. Eastridge he had fallen

  off the wagon after nine months of sobriety. He relayed his pattern of staying awake for

  two days straight and then crashing for two days. He recounted the deaths of friends,

  family, even pets – thoughts of which fueled unrelenting feelings of doom.              The

  psychologist observed, “[h]e was clearly depressed. He said that he is always depressed”

  (Tr. 305). Plaintiff described a poor appetite and low energy. He told Dr. Eastridge, “I

  perseverate on my own death” (Tr. 305). And Dr. Eastridge noticed Plaintiff’s “arms are

  covered with the scars from cuts. Some scars were old, some were new. He lifted his shirt

  to display scars from self-mutilation on his chest. In the past he has put out lit cigarettes

  on his forehead” (Tr. 305). Two months earlier, he had tried to hang himself. His

  roommate discovered him; he was Baker Act-ed (Tr. 305).

         Plaintiff described rapid, racing thoughts, and Dr. Eastridge observed rapid speech.

  Plaintiff said he was being anxious in public and scared that store clerks will ask to help

  him, which would cause him to “freak” (Tr. 305). He displayed obsessive compulsive

  symptoms: he would lie awake at night trying to visualize the face of one person who had

  not hurt him, believing something bad would happen to him if he could not; he scratched

  his tongue with his fingernail fearing there was poison on his tongue; he obsessed over

  certain numbers, constantly adding house numbers together; and he said he “cannot stand



                                               13
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 14 of 21 PageID 1807




  most people” and took offense if someone did not say “thank you” or observe other

  common courtesies (Tr. 305–06).

            Dr. Eastridge diagnosed Plaintiff with bipolar disorder, panic disorder with

  agoraphobia, anxiety disorder, PTSD, OCD, alcohol abuse/dependence, and borderline

  personality disorder (Tr. 307). He concluded Plaintiff “needs intensive psychiatric and

  psychological treatment, on a long-term basis” (Id.). He opined that Plaintiff was not a

  good candidate for job training because of severe emotional distress and continued alcohol

  consumption.      Even when stable, Dr. Eastridge stated, Plaintiff may struggle with

  sustained focus and attention, would likely work at a slower than average pace, and would

  require extra time to learn new skills. Plaintiff required a low-stress work environment

  with only moderate interaction with co-workers and zero contact with the public (Tr.

  307). 7

            Dr. Eastridge examined Plaintiff again five years later, in September 2016 (Tr.

  1473–78). In advance, Dr. Eastridge reviewed his 2011 report and the August 2015 report

  of consultative examiner Jeremy Zehr, Psy.D. (Tr. 1473). 8 Plaintiff confirmed many of

  the same symptoms – feelings of hopelessness, inability to sleep, low energy, flashbacks

  to childhood abuse, mood swings, and rapid speech. Dr. Eastridge administered two



  7Indeed, in March 2011, DVR closed Plaintiff’s case because Plaintiff’s mental health had
  deteriorated to the point where he was unable to actively participate in job development
  activities (Tr. 436).
  8 Dr. Zehr opined Plaintiff “would not be able to interact appropriately” with others and

  would “not be able to respond appropriately to normal changes in a workplace
  environment” (Tr. 1405-07). True to form, the ALJ assigned this opinion “lesser weight”
  because it “relies more on the claimant’s subjective presentation, versus other factors” (Tr.
  500). Dr. Zehr administered similar objective testing as Dr. Appenfeldt.


                                               14
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 15 of 21 PageID 1808




  psychological tests, the Conners’ Continuous Performance Test-3 (“CPT3”) and the

  Minnesota Multiphasic Personality Inventory-2 (“MMPI-2”) (Tr. 1476). According to

  Dr. Eastridge, the results of the CPT3 demonstrated Plaintiff’s inability to sustain

  attention and focus over 14 minutes (Id.). But Dr. Eastridge invalidated the results of the

  MMPI-2 because Plaintiff reported more of a variety and more severe symptoms than

  most psychiatric patients.

            Dr. Eastridge diagnosed Plaintiff with bipolar disorder, PTSD, panic disorder with

  agoraphobia, OCD, borderline personality disorder, and alcohol dependence in sustained

  remission (Tr. 1477). He opined Plaintiff had marked limitations in social functioning

  and in concentration, persistence, and pace; could not maintain concentration and

  attention 85% of the time; could not consistently respond appropriately to co-workers,

  supervisors, and the public because of his level of anxiety and suspiciousness; could not

  consistently respond to changes in the workplace because of his OCD and anxiety; could

  not handle normal stress, concentration, and persistence requirements of a full-time job;

  and could not tolerate the stress of production quotas, deadlines, and normal pace work

  (Id.).

            The ALJ did not assign Dr. Eastridge’s March 2011 opinion explicit weight but

  clearly discredited it:

           The Administrative Law Judge does not necessarily agree with the limitation
           involving no work with the public, given the claimant's routine exhibition of
           intact social functioning on mental status examinations. Otherwise, and while
           the claimant may require extra time and attention to learn new skills, as well
           as the other considerations noted by Dr. Eastridge, this ultimate finding limits
           the claimant to the equivalent of unskilled work, along with various other
           accommodations anyway (Exhibit 4F).



                                                 15
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 16 of 21 PageID 1809




  (Tr. 499). Then, the ALJ assigned “little weight” to Dr. Eastridge’s September 2016

  opinion:

       There is the recent assessment from Dr. Eastridge too, at Exhibit 37F. To
       repeat, the opinion was obtained at the behest of Mr. Escarraz, though the
       claimant's attorney did not provide for the doctor's review many relevant
       mental health treatment records. This includes the first assessment from Dr.
       Ressel-Hodan in 2008, the evaluation conducted by Dr. Appenfeldt in March
       2012, the records from treating psychiatrists like Drs. Jones, Kawliche, Desai,
       etc., the many treatment notes from nurse practitioners Weeks, Cintron,
       Brooks, Matea, Corwin, etc. the notes from the various counselors and social
       workers the claimant had seen, the lay observations from those at the Pinellas
       County Health Department, the few hospital records summarized above, etc.
       Moreover, the recent assessment by Dr. Eastridge focused, in large part, on the
       claimant's subjective reports . . . reports that have shown some inconsistencies.
       Regarding mental status examination signs/findings, and aside from the
       claimant's reports to Dr. Eastridge of subjective symptoms, the examining
       source indicated the claimant “moved slowly.” Speech was “clear, but rapid.”
       Yet, conversation was “logical.” The claimant was “polite and cooperative.”
       The claimant was “alert and oriented” too. On certain testing, the results
       “demonstrated high variability in reaction time consistency.” The claimant
       “demonstrated impairment in his ability to sustain attention/focus over a 14-
       minute span of time.” Yet, on other testing, the resulting profile was invalid
       “due to [the claimant's] excessive reporting of severe symptoms.” The claimant
       “reported more various symptoms and more severe symptoms than do most
       psychiatric patients” (Exhibit 37F). For these reasons, this recent report from
       Dr. Eastridge receives little weight.

  (Tr. 499–500).

         In short, the ALJ discounted Dr. Eastridge’s opinions because his findings relied

  on Plaintiff’s statements and contradicted Plaintiff’s treatment records (Tr. 488, 500).

  Neither reason is sound. As mentioned above, a psychological assessment necessarily

  draws from the claimant’s reported symptoms. And, Dr. Eastridge did not rely solely on

  Plaintiff’s subjective symptoms – he performed objective psychological testing, which

  showed Plaintiff was markedly limited in his ability to concentrate and interact with others

  (Tr. 1476-78). The ALJ pointed out that Plaintiff’s MMPI-2 test was invalid because he


                                              16
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 17 of 21 PageID 1810




  reported too many symptoms.         But the MMPI-2 was just one test Dr. Eastridge

  administered, and Dr. Eastridge fashioned his report to account for the fact that the test

  yielded invalid results. The CPT3 test, designed to measure Plaintiff’s ability to sustain

  attention and focus over time, produced what the psychologist considered valid results

  (Tr. 1476). So, Plaintiff’s erratic performance on the MMPI-2 is not a logical reason to

  discount what Dr. Eastridge’s opinion says about Plaintiff’s limitations. 9

         Second, the ALJ erred in finding Dr. Eastridge’s opinion inconsistent with

  Plaintiff’s treatment records. The ALJ characterized Dr. Eastridge’s September 2016

  assessment as “poorly informed”:

         The claimant’s attorney did not provide, for whatever reason, the other
         relevant mental health treatment records, including the first assessment
         from Dr. Ressel-Hodan in 2008, the evaluation conducted by Dr.
         Appenfeldt in March 2012, the reocrds from treating psychiatrists like Drs.
         Jones, Kawliche, Desai, etc., the many treatment notes from nurse
         practitioners Weeks, Cintron, Brooks, Matea, Corwin, etc., the notes from
         the various counselors and social workers the claimant had seen, the lay
         observations from those at the Pinellas County Health Department, the few
         hospital records summarized above, etc.

  (Tr. 495) Under the regulations, when deciding the proper weight to give medical

  opinions, one factor to consider is “the extent to which a medical source is familiar with

  the other information in [the] case record. . . .” 20 C.F.R. § 404.1527(c)(6). This Court’s


  9 Another reason the ALJ discounted Dr. Eastridge’s 2016 opinion is because Plaintiff’s
  attorney asked for it (Tr. 500). Standing alone, this does not undermine the opinion’s
  evidentiary value. Tavarez v. Comm’r of Soc. Sec., 638 F. App’x 841, 847 (11th Cir. 2016)
  (“the mere fact that a medical report is provided at the request of counsel or, more broadly,
  the purpose for which an opinion is provided, is not a legitimate basis for evaluating the
  reliability of the report”) (quotation omitted); Hickel v. Comm’r of Soc. Sec., 539 F. App’x
  980, 987 (11th Cir. 2013) (same). While this was only one of the reasons the ALJ
  discounted Dr. Eastridge’s second opinion, the ALJs other reasons are not substantially
  supported.


                                               17
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 18 of 21 PageID 1811




  review of the “other relevant mental health treatment records” the ALJ references,

  however, reveals that Dr. Eastridge’s opinions are not inconsistent with them (see Tr. 500).

         For example, the ALJ mentions the opinions of psychiatrists Karl Jones, M.D.

  and Boris Kawliche, M.D. Dr. Jones treated Plaintiff twice in October 2009. He described

  Plaintiff as depressed, anxious, avoidant, sleepless, and withdrawn (Tr. 339-41). He had

  slow speech and showed poor insight and judgment. Dr. Jones noted Plaintiff’s past

  suicide attempts and his history of self-mutilation. He diagnosed Plaintiff with bipolar

  disorder and depression, with a guarded prognosis (Tr. 336-44). Dr. Kawliche treated

  Plaintiff about a year later (Tr. 331). He diagnosed bipolar disorder type 2, PTSD, panic

  disorder, OCD, and alcohol dependence in full remission. After some encouragement by

  licensed mental health counselor Lynn Bonner of Dr. Kawliche’s office, Plaintiff agreed

  to a treatment regimen of Prozac, Xanax, and Seroquel (Tr. 326, 327, 328, 332, 333). As

  the ALJ noted, Dr. Kawliche observed that Plaintiff was in no acute distress and was

  cognitively grossly intact (Tr. 490), and Ms. Bonner stated Plaintiff was “very engaged”

  and “making progress” (Tr. 489). This is not a complete picture. Dr. Kawliche cautioned

  in October 2010 that Plaintiff “appears to have more serious impairment of his functioning

  than I first estimated” (Tr. 327). And Ms. Bonner was commenting on Plaintiff’s habit of

  showing up for appointments on time, not his ability to function in a group setting.

  Indeed, in January 2011, shortly after Dr. Kawliche treated Plaintiff, Plaintiff was Baker

  Act-ed with suicidal thoughts of cutting himself and overdosing. He was stabilized and

  discharged two days later.




                                              18
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 19 of 21 PageID 1812




         From January 2011 until May 2016, Plaintiff received regular mental health

  treatment from numerous psychiatric nurse practitioners at Suncoast Center, including

  Judith Mattea, Sandra Weeks, Susan Cintron, Aaron Brooks, and Lois Corwin. Under

  the regulations applicable to Plaintiff’s claim, a nurse practitioner was not an “acceptable

  medical source” for purposes of establishing an impairment. 20 C.F.R. §§ 404.1513(a),

  416.913(a). However, a nurse practitioner was an “other” medical source used “to show

  the severity of impairments and how the impairments affect ability to work. 20 C.F.R. §

  404.1513(d)(1). The ALJ culled their records for observations such as: Plaintiff had fair

  eye contact, intact memory and concentration, was alert and compliant, had no gross

  cognitive deficits, was oriented to time, place, and person, and had normal speech. 10 (see

  Tr. 416, 417, 419, 420, 422, 424, 437,473, 488, 1209, 1213, 1215). At most, these

  statements create a trivial tension with Drs. Ressel-Hodan and Eastridge’s conclusions,

  not a genuine inconsistency.

         To be sure, Plaintiff’s treating nurse practitioners recorded some mental status

  examinations that were normal and some that were not. And at each visit, Plaintiff

  appeared better on some parameters than others. But, fleshed out, these same sources also

  found Plaintiff had decreased insight and judgment (Tr. 406); he was restless and anxious

  (Tr. 417); his speech was circumstantial and tangential (Tr. 417); he had a depressed mood

  and flat affect (Tr. 422); he was “hypertalkative” (Tr. 475); he was dysphoric (Tr. 1183).



  10In any event, the thrust of Plaintiff’s claim is that his bipolar disorder and other mental
  impairments disable him primarily by affecting his mood, affect, and interpersonal
  relationships – not his cognition and memory.



                                               19
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 20 of 21 PageID 1813




  They noted he was self-isolating, had anger outbursts, and reported being awake for days

  at a time (Tr. 1105). By February 2016, Plaintiff was living in a tent and then an outhouse

  with his dogs in his friend’s backyard (Tr. 1464, 1470). 11

         The bulk of the medical evidence supports the notion that Plaintiff’s mental

  impairments continued well beyond his periods of stability. In this sense, the treatment

  notes reflect the episodic nature of Plaintiff’s bipolar disorder.       Presented with a

  longitudinal evidentiary record pointing to debilitating mental illness, however, the ALJ

  picked favorable portions of medical records authored during Plaintiff’s periods of stability

  and discounted the records that provided depth to Plaintiff’s condition. By picking and

  choosing, the ALJ avoided the regulatory demand that she considers the whole person

  and the combined effects of his impairments over the relevant time. 20 C.F.R. § 404.1523.

  The Court cannot say that this error is harmless without re-weighing the evidence, which

  would invade the province of the ALJ. Unfortunately, this is a situation where “it is

  impossible for a reviewing court to determine whether the ultimate decision on the merits

  of the claim is rational and supported by substantial evidence.” Winschel, 631 F.3d at

  1178-79. The case is remanded to the ALJ to properly assess the weight given to Drs.

  Ressel-Hodan and Eastridge’s opinions and to provide sufficient support for the Court’s

  review.


  11Notably, the ALJ found Plaintiff’s substance abuse to be a non-severe medically
  determinable impairment because (according to the ALJ) Plaintiff abused alcohol and
  benzodiazepine only between May 2010 to April 2011, less than a 12 month stretch (Tr.
  490-91). To be sure, some records indicate Plaintiff was drinking regularly while others
  indicate he had maintained sobriety for extended periods. The Court’s review of Plaintiff’s
  medical records reveals that his symptoms continued even when he claimed he was not
  abusing drugs or alcohol.


                                               20
Case 8:18-cv-02304-SPF Document 30 Filed 05/21/20 Page 21 of 21 PageID 1814




         B. RFC

         While it is unnecessary to address the remaining issue – whether the ALJ’s RFC

  analysis is supported by substantial evidence – the Court points out that on remand, the

  ALJ may decide not to include all the limitations these psychologists imposed. An RFC

  is an assessment based on all relevant medical evidence and other evidence of Plaintiff’s

  ability to work despite his impairments. Castle v. Colvin, 557 F. App’x 849, 852 (11th Cir.

  2014) (citing Lewis, 125 F.3d at 1436). An ALJ does not have to include limitations in the

  RFC she properly discounts. The ultimate responsibility for assessing Plaintiff’s RFC rests

  with the ALJ. See Bloodsworth, 703 F.2d at 1239.

         V.     Conclusion

         Accordingly, after consideration, it is hereby

         ORDERED:

          1.   The decision of the Commissioner is REVERSED and REMANDED

  pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further

  administrative proceedings consistent with this Order.

          2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close

  the case.

         ORDERED in Tampa, Florida, on May 21, 2020.




                                              21
